 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK DAVID PERCIN,                                No. 2:19-cv-2395 KJM DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    NATIONWIDE MUTUAL INSURANCE
      COMPANY, et al.,
15

16                       Defendants.
17

18          Plaintiff Mark David Percin is proceeding in this action pro se. This matter was referred

19   to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). This

20   matter is set for a Status (Pretrial Scheduling) Conference on February 14, 2020. (ECF No. 10.)

21   However, on January 29, 2020, plaintiff filed a status report stating that the parties would engage

22   in mediation on February 13, 2020. (ECF No. 11 at 4.)

23          Accordingly, IT IS ORDERED that:

24          1. The Status (Pretrial Scheduling) Conference set for February 14, 2020, is continued to

25   Friday, March 20, 2020, at 10:00 a.m. at the United States District Court, 501 I Street,

26   Sacramento, California, in Courtroom No. 27 before the undersigned.

27          2. All parties are required to appear at the Status Conference, either by counsel or, if

28   proceeding in propria persona, on his or her own behalf. Any party may appear at the status
                                                       1
 1   conference telephonically if the party pre-arranges such appearance by contacting Pete Buzo, the

 2   courtroom deputy of the undersigned magistrate judge, at (916) 930-4128, no later than 48 hours

 3   before the Status (Pretrial Scheduling) Conference; a party may not appear telephonically over a

 4   cellphone.

 5          3. Plaintiff shall file and serve a status report on or before March 6, 2020, and defendants

 6   shall file and serve a status report on or before March 13, 2020. Each party’s status report shall

 7   address all of the following matters:

 8                  a.      Progress of service of process;

 9                  b.      Possible joinder of additional parties;

10                  c.      Possible amendment of the pleadings;

11                  d.      Jurisdiction and venue;

12                  e.      Anticipated motions and the scheduling thereof;

13                  f.      Anticipated discovery and the scheduling thereof, including
                            disclosure of expert witnesses;
14
                    g.      Future proceedings, including the setting of appropriate cut-off
15                          dates for discovery and for law and motion, and the scheduling of a
                            final pretrial conference and trial;
16
                    h.      Modification of standard pretrial procedures specified by the rules
17                          due to the relative simplicity or complexity of the action;
18                  i.      Whether the case is related to any other case, including matters in
                            bankruptcy;
19
                    j.      Whether the parties will stipulate to the magistrate judge assigned
20                          to this matter acting as settlement judge, waiving any
                            disqualification by virtue of her so acting, or whether they prefer to
21                          have a Settlement Conference before another magistrate judge;
22                  k.      Whether the parties intend to consent to proceed before a United
                            States Magistrate Judge; and
23
                    l.      Any other matters that may aid in the just and expeditious
24                          disposition of this action.
25   ////

26   ////
27   ////

28   ////
                                                        2
 1           4. The parties are cautioned that failure to file a status report or failure to appear at the

 2   status conference may result in an order imposing an appropriate sanction. See Local Rules 110

 3   and 183.

 4   Dated: February 11, 2020

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23   DLB:6
     DB/orders/orders.pro se/percin2395.cont.stat.conf
24

25

26
27

28
                                                         3
